DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/05/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-8 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by US Patent Application Publication 2011/0111303 to Kung et al.
With respect to claim 2, Kung et al. teach an electrode comprising: active nanoparticles (an object) comprising silicon and lithium titanium oxide; and graphene sheets (a film-like carbon-based material) on the active nanoparticles (the object), wherein the graphene sheets (the film-like carbon-based material) includes a plurality of sheets of graphene (Kung et al.: Section [0011]; Fig. 6). 

With respect to claim 3, Kung et al. teach the electrode, wherein the active material has a spherical shape or a semispherical shape (Kung et al.: Section [0011]; Fig. 6).

With respect to claim 4, Kung et al. teach the electrode, wherein the active nanoparticles (the object) have a depression between two adjacent active nanoparticles on the graphene sheets (the film-like carbon-based material), and wherein the active nanoparticles (the object) have a projection on each active nanoparticles on the graphene sheets (the film-like carbon-based material) (Kung et al.: Section [0011]; Fig. 6).

With respect to claim 5, Kung et al. teach the electrode, wherein the graphene sheets (the film-like carbon-based material) has a substantially even thickness on the active nanoparticles (Kung et al.: Section [0011]; Fig. 6).

With respect to claim 6, Kung et al. teach an electrode comprising: active nanoparticles (a first and a second objects) comprising silicon and lithium titanium oxide; and graphene sheets (a film-like carbon-based material) on the active nanoparticles (the first and second objects), wherein the graphene sheets (the film-like carbon-based material) includes a plurality of sheets of graphene (Kung et al.: Section [0011]; Fig. 6).

With respect to claim 7, Kung et al. teach the electrode, wherein each of the first active material and the second active material has a spherical shape or a semispherical shape (Kung et al.: Section [0011]; Fig. 6).

With respect to claim 8, Kung et al. teach the electrode, wherein the graphene sheets (the film-like carbon-based material) has a substantially even thickness also on the depression and the projection (Kung et al.: Section [0011]; Fig. 6).

	
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        12/3/2022